DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “wherein the wearable device is enabled to configure the communication parameters of the second network”, however there is insufficient details in the disclosure to support these limitations. The specification, 5, 7, and 9, teach configuring the networks and configuring the devices, including the implantable devices and the wearable devices, for network communication, but there are no details describing the wearable device enabled to perform configuring of any network.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,675,475. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 3, which includes the limitations of patent claims 1 and 2 due to dependency, is sufficient to meet all the claim limitations of instant claim 1. Additionally, the limitations from paten claim 1 are sufficient to meet the additional limitations of instant claims 2 and 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Drinan et al. (US 7,044,911).
As per claim 1, Drinan teaches a system comprising: a wearable device configured to acquire a cardiac signals from a user (Drinan, col. 16 lines 13-33 and col. 22 line 58-col. 23 line 8: The CCM, which is a wearable device, receives heart, or cardiac, signals of a user from the 
As per claim 102 (dependent on claim 1), Drinan further teaches:
wherein the first network is a wireless network including the mobile device (Drinan, col. 3 lines 15-19 and col. 8 lines 1-20: The communication from the CCM to the DCU may be using wireless transmission, thus in a wireless network).  
As per claim 103 (dependent on claim 2), Drinan further teaches:
wherein the second network is a wireless network including an implantable device (Drinan, col. 4 lines 34-41 and col. 8 lines 1-20: The communication between the BIH and CCM may be using wireless transmission, thus in a wireless network; the BIH is an implantable device).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drinan in view of Hill et al. (US 2008/0046038).
As per claim 104 (dependent on claim 3), Drinan dopes not disclose:
wherein the implantable device is enabled to communicate over a low power mode.
However, in the same art of communication with implantable devices, Hill, [0018] and [0019], teaches that the implantable sensor device may be in a low power state and only communicate data when pinged, thus communicating over a low power mode.
At the time of the claimed invention it would have been obvious to one of ordinary skill in the art for Drinan’s implantable sensor device to function and communicate in a low power mode, as taught by Hill. The motivation is to reduce power consumption and increase the longevity of the implantable sensor (Hill, [0020])
As per claim 105 (dependent on claim 3), Drinan and Hill further teaches:
wherein the wearable device is enabled to communicate over a 20lower power mode (Hill, [0015]-[0020] and [0025]: The device 12 controls when the pings are sent to allow for the low power communication mode with the other implantable devices) and wherein the wearable device is enabled to configure the communication parameters of the second network (Hill, [0015]-[0020] and [0025]: Since the device 12 controls when the pings are sent to wake up the implantable sensor devices, it is controlling the timing of communication, thus controlling communication parameters of the network with the implantable sensors).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form were previously cited in parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699